OPINION — AG — ** LIQUOR STORE — DRIVE IN WINDOW — BEVERAGES ** A CLEAR READING OF THE RELEVANT PROVISIONS OF 37 O.S., IN LIGHT OF THE EXPRESSED LEGISLATIVE INTENT IN FAVOR OF STRICT CONTROL OF THE SALE AND DISTRIBUTION OF ALCOHOLIC BEVERAGES, AND ARTICLE XXVII, SECTION 4 WOULD PRECLUDE THE USE OF A DRIVE IN WINDOW IN A RETAIL PACKAGE STORE. (BUILDING, PREMISES, INTOXICATING LIQUORS, PACKAGE STORE ROOMS, LICENSE) CITE: 37 O.S. 503 [37-503], 37 O.S. 505 [37-505], 37 O.S. 506 [37-506](20), 37 O.S. 521 [37-521](G), ARTICLE XXVII, SECTION 3 ARTICLE XXVII, SECTION 4 (LYNN BARNETT)